Citation Nr: 1632377	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  08-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  The propriety of the effective date assigned for the award a separate 20 percent disability rating for left knee instability, established in a June 2015 Board decision.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, status post left total knee replacement, currently rated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This matter is currently under the jurisdiction of the RO in Denver, Colorado.  The Veteran filed a Notice of Disagreement (NOD) in January 2008.  The RO furnished the Veteran a Statement of the Case (SOC) in September 2008.  The Veteran filed a Substantive Appeal (VA Form 9) in November 2008.

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In September 2011 and April 2012, the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In July 2014, the Board issued a decision that granted a 100 percent schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055, from November 7, 2005 to April 30, 2006, and granted a 30 percent schedular, but no higher, from May 1, 2006, for the service-connected degenerative joint disease of the left knee, status post left total knee replacement.

The Veteran subsequently appealed that Board Decision to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated April 2015, granted a Joint Motion for Partial Remand, and vacated and remanded that part of the July 2014 Board Decision which denied an increased rating in excess of 30 percent from May 1, 2006, for the service-connected degenerative joint disease of the left knee, status post left total knee replacement, for action consistent with the terms of the joint motion.  The Court dismissed the appeal as to the remaining issues.  Thus, that remaining part of the Board Decision which granted a 100 percent schedular rating from November 7, 2005 to April 30, 2006, and granted a 30 percent schedular from May 1, 2006, for the service-connected degenerative joint disease of the left knee, status post left total knee replacement, is considered the law of the case and remains undisturbed.  See, e.g., Chisem v. Brown, 8 Vet. App. 374 (1995) (mandate of higher court is the "law of the case" and must be followed).

In June 2015, the Board issued a decision that denied a rating in excess of 30 percent for left knee degenerative joint disease, status post left knee replacement, and granted a separate 20 percent rating for instability of the left knee.  The Veteran subsequently appealed that Board Decision to the Court, which, by Order dated June 2016, granted a Joint Motion for Partial Remand, vacated in part and remanded that part of the Board Decision which (1) denied an increased rating in excess of 30 percent for degenerative joint disease of the left knee, status post left total knee replacement, and (2) determined the propriety of the effective date to be assigned for the separate 20 percent rating for instability of the left knee, for action consistent with the terms of the joint motion.  The Court dismissed the appeal as to the remaining issue.  Thus, that remaining part of the Board Decision which assigned a separate 20 percent disability rating for instability of the left knee is considered the law of the case and remains undisturbed.  Id.

The issue of entitlement to an increased rating for degenerative joint disease of the left knee, status post left total knee replacement, currently rated at 30 percent disabling, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to June 6, 2011, the Veteran's left knee disability was not productive of instability.

2.  From June 6, 2011, the Veteran's left knee disability was productive of no more than moderate instability.  


CONCLUSION OF LAW

The proper effective date for the award of a separate 20 percent disability rating for left knee instability is June 6, 2011.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.126, 4.71, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was satisfied by a December 2004 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Consistent with prior Board remands and Joint Motions for Remands, additional, adequate VA examinations have been obtained.  To the extent that a new April 2016 VA examination has been associated with the claims file, which has not been considered by the AOJ in conjunction with the current claim, the Board finds that such VA examination is not relevant to the establishment of the effective date in question.  The effective date in question is established for prior to the date of the April 2016 VA examination, and the April 2016 VA examination does not contain evidence relevant to such a finding.  

Furthermore, the Veteran underwent VA examinations regarding left knee instability in November 2007, June 2011, and May 2012.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   As to knee instability, in VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other diagnostic codes for a manifestation of limitation of motion, indicating different symptomatology.  As such, while the Court in Coreia, found that adequate VA examinations require joint testing for pain on both active and passive motion and weight-bearing and nonweight bearing, such testing would not be necessary as to an instability determination.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Effective Date of a Separate Instability Rating

As indicated by the parties to the May 2016 Joint Motion for Partial Remand, the parties did not wish to disturb the June 2015 Board decision to the extent that it awarded the Veteran a separate 20 percent disability rating for left knee instability.  

In the June 2015 Board decision, the Board stated that June 6, 2011, was the appropriate effective date for the separate rating for instability in its order.  However, in its conclusion of law, the Board stated that May 1, 2006, was the date that the criteria for the separate 20 percent rating for instability were met.  The parties to the May 2016 Joint Motion for Remand thus found that the Board needed to clarify the appropriate effective date for the separate 20 percent disability rating for left knee instability.  

Prior to the current appeal period, in April 2005, the Veteran underwent a total left knee arthroplasty, by a private medical provider.  Later that month, a surgical follow up record documented that the knee was in slight valgus position. The Lachman test revealed results of 2+ with a soft endpoint. 

November 2006 private medical records showed complaints of pain and "crunching" in the knee, post-arthroplasty.  Examination showed a well-healed anterior incision, with no instability.  The examiner diagnosed synovitis of the left knee. 

In a November 2007 VA examination, the Veteran reported that he was satisfied with the results of his left knee replacement; however, all of his pre-operative symptoms had not been relieved by the surgery, which included pain, popping and grinding of the left knee. The Veteran denied that the knee gave way.  The VA examiner found that the medial and lateral joint lines non-tender, and that the medial collateral and lateral collateral ligaments were stable to valgus and varus stress.  There was no swelling in the left knee was noted.  X-rays revealed an uncomplicated appearance of left total knee arthroplasty.   Pursuant to the history supplied by the Veteran in addition to the physical examination and x-ray results, the VA examiner concluded that the Veteran's left knee, status post-prosthetic replacement, was functionally good with mild residual symptoms.

March 2008 private medical records documented continued left knee pain, post arthroplasty.  The Veteran stated he was pleased with the stability of his knee, but noted that pain relief was not complete.  The knee was stable to varus and valgus stress, and had full extension and 120 degrees of flexion. X-ray images revealed a cemented total knee arthroplasty in good position without evidence of loosening.

In October 2010 private treatment records the Veteran reported continued pain in the knee since his 2005 arthroplasty, but increased stability. X-ray imaging showed a stable left total knee arthroplasty in good position, without evidence of loosening.

During an April 2011 Board hearing, the Veteran endorsed pain on extension and contraction, as well as, instability in his knee, and occasional use of a knee brace. 

During a June 2011 VA examination, the Veteran reported symptoms of pain, fatigue, weakness, edema, instability, abnormal movement and guarding of movement.  The examiner noted an incidental diagnosis of status post left knee total arthroplasty with residual scars and moderate instability based on examination.

The June 2011 VA examiner found that instability testing of the left knee showed moderate varus/valgus of the medial collateral ligaments, moderate varus/valgus of the lateral collateral ligaments, and moderate instability of the anterior cruciate ligaments.

Also, in a May 2012 VA examination, the Veteran endorsed shooting pains across the joint with weight bearing, stiffness and giving way. He further noted that stairs aggravate his knee, and described a sense of instability. The VA examiner found normal anterior stability in the left knee and normal posterior stability in the left knee. Application of valgus/varus pressure to the knee in extension and 30 degrees of flexion resulted in 2+ (5-10 millimeters) in the left knee.  The examiner further noted evidence of moderate recurrent patellar subluxation/dislocation.

The evidence shows the Veteran had moderate instability of the left knee since, June 6, 2011 - the date of the June 2011 VA examination, when it became factually ascertainable that the Veteran met the criteria for a compensable, separate disability rating for instability.  The subsequent May 2012 VA examination confirmed the Veteran's moderate left knee instability.  38 C.F.R. § 4,71a, Diagnostic Code 5257 (other impairment of either knee with recurrent subluxation or lateral instability); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997) (holding that a separate rating under Diagnostic Code 5257 does not constitute impermissible pyramiding under 38 C.F.R. § 4.14).

Prior to June 6, 2011, the November 2006 private treatment records showed that the Veteran was pleased with his knee stability.  The November 2007 VA examination showed medial collateral ligament and anterior cruciate ligaments were stable to varus and valgus stress.  October 2010 private treatment records indicated increased stability.

The first factually ascertainable finding of moderate levels of instability was the June 2011 VA examination determination of moderate varus/valgus of the medial collateral ligaments, moderate varus/valgus of the lateral collateral ligaments, and moderate instability of the anterior cruciate ligaments.  Moreover, the May 2012 VA examination indicated that the Veteran reported a sense of instability, and application of valgus/varus pressure to the knee in extension and 30 degrees of flexion resulted in 2+ (5-10 millimeters) in the left knee.  The May 2012 VA examiner noted there was evidence of moderate recurrent patellar subluxation/dislocation.

Based upon the evidence in this case, the earliest date that it can be factually ascertained that the Veteran met the criteria for a separate, compensable 20 percent rating for instability of the left knee is June 6, 2011, the date he was examined by VA.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015); 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As discussed above, prior to June 6, 2011, the probative medical evidence of record showed left knee stability findings by medical professionals, as well as, reports of knee stability by the Veteran.  As a result, and in accordance with the June 2015 Board decision, the Board determines that the Veteran is entitled to a separate 20 percent rating under Diagnostic Code 5257, as of June 6, 2011.


ORDER

An effective date of June 6, 2011, and no earlier, for a separate 20 percent disability rating for left knee instability, is established.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for degenerative joint disease of the left knee, status post left total knee replacement, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
	
The record evidence discloses that the Veteran underwent a revision of the left total knee arthroplasty with polyethylene exchange on October 22, 2012.  Thus, given the medical evidence regarding surgical treatment received by the Veteran during the pendency of the appeal, as described above, the nature and extent of the disability in question appears to raise the issue as to appropriate rating to be assigned before and after the October 2012 left knee surgery, in accordance with 38 C.F.R. § 4,71a, Diagnostic Code 5055, and the Note following that diagnostic code.

Also, while this matter was on appeal to the Court, the AOJ obtained a new VA examination in April 2016.  This evidence has not been considered by the AOJ in conjunction with the issue of an increased rating in excess of 30 percent for degenerative joint disease of the left knee, status post left total knee replacement.  As neither the Veteran nor his representative has waived his right to have the AOJ initially consider such examination report, the Board finds that this discrete issue should be remanded for AOJ consideration of this evidence.  

Furthermore, the April 2016 VA examination was incomplete as it does not describe both active and passive motion and weight-bearing and nonweight bearing.  As such, another VA examination is necessary to further clarify the clinical findings from the April 2016 VA examination, and to address the appropriate ratings upon termination of the 100 percent schedular rating (for knee replacement), under Diagnostic Code 5055.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Accordingly, the Board is of the opinion that additional development should be undertaken in order to ensure that all manifestations associated with the Veteran's degenerative joint disease of the left knee, status post left total knee replacement are appropriately rated.

The AOJ should obtain and associate any unassociated, relevant VA medical records with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any relevant, unassociated VA medical records with the claims file.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the above, schedule the Veteran for a VA orthopedic examination by an appropriate examiner to determine the nature, extent, and severity of the manifestations from his service-connected degenerative joint disease of the left knee, status post left total knee replacement.

* Provide the examiner with claims file and copy of this Remand for review in conjunction with the study of this case.

* All studies and test needed to ascertain the status of the disorder, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner should describe, in degrees of excursion, active AND passive ranges of motion of the left knee joint; and should describe weight-bearing AND nonweight-bearing of the left knee, demonstrated on examination.

* The examiner should describe, in degrees of excursion, and upon repetitive testing, any limitation in the range of left knee motion that is specifically attributable to pain.

* The examiner should identify the presence of, or absence of the following: muscle atrophy; changes in the condition of the skin indicative of disuse; weakness; incoordination, temperature changes; bone deformities; or, any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected degenerative joint disease of the left knee, status post left total knee replacement.

* With respect to subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the left knee joint; and if so, at what point (expressed in degrees, if possible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of any manifestation cannot be quantified, the examiner should so indicate.

* The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the left knee joint is used repeatedly over a period of time, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; (2) whether as a result of the service-connected degenerative joint disease of the left knee, status post left total knee replacement, the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

* The examiner should address whether as a result of the service-connected degenerative joint disease of the left knee, status post left total knee replacement, the Veteran has impairment of the tibia and fibula, and this determination should identify the presence, or absence of the following: nonunion (with loose motion) requiring a brace; or, malunion with marked knee or ankle disability.

* The examiner should address whether as result of the service-connected degenerative joint disease of the left knee, status post left total knee replacement, the Veteran has ankylosis of the left knee joint, and this determination should identify the presence, or absence of the following: ankylosis in flexion between 10 degrees and 20 degrees; ankylosis in flexion between 20 degrees and 45 degrees; or extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.

* The examiner should address whether as a result of the service-connected degenerative joint disease of the left knee, status post left total knee replacement, the Veteran exhibits chronic residuals consisting of severe painful motion or weakness in the left lower extremity.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  When the development requested has been completed, any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, re-adjudicate the issue of entitlement to an increased rating for degenerative joint disease of the left knee, status post left total knee replacement, currently rated at 30 percent disabling, in light of all pertinent evidence and legal authority.

(a) The AOJ should specifically address 38 C.F.R. § 4.71a, Diagnostic Code 5055, and the Note following that diagnostic code with respect to rating the Veteran's October 2012 the total left knee replacement/revision surgery.

(b) The AOJ should also specifically consider all evidence associated with the claims file since the November 2012 supplemental statement of the case, including the October 2012 total knee arthroplasty/ revision and the April 2016 VA examination.

(c) If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


